Citation Nr: 1224363	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which in pertinent part, denied entitlement to SMP based on the need for aid and attendance.

The Veteran submitted a September 2010 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO.  A hearing was scheduled for April 2012, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Waco, Texas which now has jurisdiction over the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

SMP benefits are payable to veterans of a period of war who need regular aid and attendance.  38 U.S.C.A. § 1521(d) (West Supp. 2011); 38 C.F.R. § 3.351(a)(1) (2011).  The need for aid and attendance means helplessness or so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b) (2011).  A veteran will be considered in need of aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2011); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (hold that eligibility for SMP by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met).  

38 C.F.R. § 3.352(a) provides that the following will be accorded consideration in determining the need for regular aid and attendance: (1) inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  

Being "bedridden," which through its essential character actually requires that the claimant remain in bed, is a proper basis for the determination.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed promote convalescence or cure will not suffice.  The particular personal functions which a veteran is unable to perform should be considered in connection with his/her condition as a whole.  Additionally, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a) (2011).  

In this case, the Veteran has been given diagnoses and ratings for the following disorders for pension purposes: 60 percent for diabetes mellitus with ocular disturbances and skin lesions; 30 percent for chronic kidney disease; 20 percent for tubercular changes in the lungs; 20 percent for duodenitis; 10 percent for the following: degenerative arthritis of the lumbar spine, glaucoma, hypertension, and anemia; and a noncompensable rating for bilateral hearing loss.  The Veteran's combined evaluation for pension purposes is 90 percent and he has been in receipt of permanent and total disability for nonservice-connected purposes since December 1994.

In this case, the Veteran submitted an August 2009 private statement of attending physician, via form TVC-16.  The examining physician noted the Veteran's history of illness to include hypertension, dyslipidemia, diabetes mellitus, abdominal aortic aneurysm (AAA) repair, glaucoma, retinopathy, degenerative joint disease of the lumbar spine, chronic kidney disease, anemia of chronic disease, and chronic constipation.  The physician noted that the Veteran denied pain or functional impairments, had no problems with activities of daily living, and that his wife helped with cooking and cleaning.  Following the evaluation, the Veteran was diagnosed with moderate hypertension, mild anemia, and moderate glaucoma/retinopathy.  The physician answered "no" for whether the Veteran was in need of the aid or attendance of someone else in ordinary activities of daily living.  

Subsequently, VA outpatient treatment records dated from August 2009 to December 2011 were associated with the claims file, to include documentation of the Veteran's continued treatment and assessment of advanced glaucoma.  

In an April 2012 statement, in lieu of VA Form 646, the Veteran's representative asserted that the Veteran's VA treatment reports, when considered with the statement from the Veteran's attending physician, verify the Veteran is unable to provide total care for himself.  Most recently, in a June 2012 informal hearing presentation, the Veteran's representative noted the Veteran suffers from many medical conditions to include several ophthalmologic conditions, the Veteran's personal doctor has opined that based on his condition, the Veteran needs assistance in preparing meals and cleaning, thus, it is the Veteran's assertion that he is in need of a higher level of SMP.  The Board notes, however, that the only statement of record from the Veteran's attending physician indicates that he is not in need of aid and attendance.  Therefore, on remand, the Veteran should be requested to submit the statements from his physicians that are referenced by his representative in his April and June 2012 statements.

In light of the evidence of record, the Board finds that such evidence does not provide adequate insight as to the current severity of the Veteran's disabilities and his level of functioning in determining whether SMP based on the need for aid and attendance is warranted in this case.  

Furthermore, review of the evidentiary record reveals the Veteran received disability benefits from the Social Security Administration (SSA); however, reports from the SSA are not of record.  The United States Court of Appeals for Veterans Claims has repeatedly held that, when VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, VA must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998).  The VCAA also emphasizes the need for VA to obtain records from any federal agency.  38 U.S.C.A. §§ 5103A(b)(3), (c)(3) (West 2002).  Under these circumstances, an attempt should be made by the RO to obtain these SSA records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  The AMC/RO should contact the Veteran and his representative and ask him to submit the medical evidence that is referenced in the April 2012 statement and June 2012 Appellant's Brief.  Specifically, the April 2012 statement notes that the Veteran's attending physician verified that the Veteran "is unable to provide total care for himself."  The June 2012 Appellant's Brief notes that the Veteran's personal doctor "opined that based on his condition, the veteran needs assistance in preparing meals and cleaning." 

If the Veteran requires assistance in obtaining the above-noted evidence, he should be provided with the appropriate releases.  All attempts to procure records should be documented in the file. 

2.  Obtain and associate with the claims file any outstanding VA outpatient treatment records from December 2011, the date of the most recent treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

3.  Obtain from the SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s).  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

4.  Then, schedule the Veteran for the appropriate VA examination to determine if the Veteran has a permanent need for regular aid and attendance for VA purposes.  The claims file must be made available to the examiner for review.  All pertinent tests and studies are to be performed and documented, to include assessment of the Veteran's corrected visual acuity in both eyes and degree of concentric contraction of the visual field.  All relevant diagnoses should be rendered and the VA examiner should request a history from the Veteran.  A notation to the effect that the record review and history took place should be indicated in the examination report.  

Based upon a review of the entire record, the VA examiner is requested to offer the following opinion:

Is the Veteran so helpless as to need regular aid and attendance, to include the personal assistance from others?

In rendering the opinion, the VA examiner should specifically discuss whether the Veteran: (a) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (b) has mental or physical incapacity as to require residence in a nursing home; (c) is unable to dress or undress himself; (d) is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (e) is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; (f) is unable to attend to the wants of nature; (g) has the incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and (h) is bedridden for VA purposes as defined in 38 C.F.R. § 3.352(a).

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.  If the VA examiner determines that additional clinical evaluation, to include by a specialist, is necessary to render an opinion, then that opportunity should be made available.  

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



